DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite, inter alia, “a second differential amplifier which outputs the second negative feedback current upon the input of the output voltage of the magnetic detecting element.” It is unclear what outputting the second negative feedback current “upon the input of the output voltage of the magnetic detecting element” means. First of all, there are at least two “magnetic detecting elements” as claims 1 and 3 both recite “first and second magnetic detecting elements” therefore the output voltage of the magnetic detecting element lacks clear antecedent basis in the claim, as there is unit, of which there is only one.
Secondly, the output voltage of the magnetic detecting unit are items Va and Vb, and do not have an associated input, as they are generated by the magnetic detecting unit. While the magnetic detecting unit has an input voltage that voltage cannot reasonably construed as an “input voltage of the output voltage of the magnetic detection unit,” since it’s an input voltage on the magnetic sensor device itself, not of the output of the device. For the above reasons, claims 8 and 13 are indefinite under 35 U.S.C. 112(b).
To the best of Examiner’s ability, it appears that Applicant is reciting that the output of the second operational amplifier (60) is a second negative feedback current, which is superimposed on the output of the first operational amplifier (50), which is also an input of the second operational amplifier (60). Therefore the output of the second operational amplifier (60) is output “upon the input of” the second operational amplifier (60) which also contains “the output voltage of the magnetic detecting unit” via the output of the first differential amplifier (50). For the purposes of this examination, Examiner will construe claims 8 and 13 as having this interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaishi (Pub. No. JP 2005-188947A; hereafter Nagaishi).
 	Regarding claim 1, Nagaishi discloses a magnetic sensor comprising: a magnetic detecting unit including first and second magnetic detecting elements to which a first magnetic field to be detected is applied (see Nagaishi Fig. 1, items 10, 11a, and 11b); a first differential amplifier into which an output voltage of the magnetic detecting unit is input and which outputs a first negative feedback current (see Nagaishi Fig. 1, item 13); a first magnetic field generating conductor which, in response to the first negative feedback current output by the first differential amplifier, applies a second magnetic field to the first and second magnetic detecting elements to cancel out the first magnetic field detected by the first and second magnetic detecting elements (see Nagaishi Fig. 1, item 16 and paragraph [0011] “the modulation coil 16 generates a magnetic field that cancels the externally applied magnetic field”); bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to magnitude of the predetermined directional component (see Nagaishi Fig. 1, item 1); and a second magnetic field generating conductor which, in response to the second negative feedback current, applies a correcting magnetic field to the first and second magnetic detecting elements (see Nagaishi Fig. 1, item 3), wherein a total of the predetermined directional component of the bias magnetic field and the a predetermined directional component of the correcting magnetic field at positions of the first and second magnetic detecting elements is substantially constant (see Nagaishi paragraph [0028] “a magnetic field that cancels the environmental magnetic noise is 

 	Regarding claim 2, Nagaishi discloses the magnetic sensor according to claim 1, wherein the total of the predetermined directional component of the bias magnetic field and the predetermined directional component of the correcting magnetic field at the positions of the first and second magnetic detecting elements is substantially zero (see Nagaishi paragraphs [0011] and [0028] which disclose canceling out the magnetic fields, thereby substantially setting the total to zero).

Regarding claim 3, Nagaishi discloses a magnetic sensor comprising: a magnetic detecting unit including first and second magnetic detecting elements to which a first magnetic field to be detected is applied (see Nagaishi Fig. 1, items 10, 11a, and 11b); a first differential amplifier into which an output voltage of the magnetic detecting unit is input and which outputs a first negative feedback current (see Nagaishi Fig. 1, item 13); a first magnetic field generating conductor which, in response to the first negative feedback current output by the first differential amplifier, applies to the first and second magnetic detecting elements a second magnetic field to cancel the first magnetic field detected by the first and second magnetic detecting elements (see Nagaishi Fig. 1, item 16 and paragraph [0011] “the modulation coil 16 generates a magnetic field that cancels the externally applied magnetic field”); bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to the size magnitude of the predetermined directional component (see Nagaishi Fig. 1, item 1); and a second magnetic field generating conductor which, by means of the flow of in response to the second negative feedback current, applies a correcting magnetic field to the first and second magnetic detecting elements to cancel the bias magnetic field at the 

	Regarding claim 8, Nagaishi discloses the magnetic sensor according to claim 1, wherein the bias magnetic field detecting means has a magnetic detecting element to which the bias magnetic field is applied (see Nagaishi Fig. 1, items 11a and 11b have the correction field from coil 16 applied) and further including a second differential amplifier which outputs the second negative feedback current upon the input of the output voltage of the magnetic detecting element (see Nagaishi Fig. 1, item 14).

 	Regarding claim 13, Nagaishi discloses the magnetic sensor according to claim 3, wherein the bias magnetic field detecting means has a magnetic detecting element to which the bias magnetic field is applied (see Nagaishi Fig. 1, items 11a and 11b have the correction field from coil 16 applied), and further including a second differential amplifier which outputs the second negative feedback current upon the input of the output voltage of the magnetic detecting element (see Nagaishi Fig. 1 , item 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (Pub. No. US 2015/0331072 A1; hereafter Ogawa) in view of Nagaishi.
 	Regarding claims 1 and 9-12, Ogawa discloses a magnetic sensor comprising: a magnetic detecting unit including first and second magnetic detecting elements to which a first magnetic field to be detected is applied (see Ogawa Fig. 6, items 10-40); a first differential amplifier into which an output voltage of the magnetic detecting unit is input and which outputs a first negative feedback current (see Ogawa Fig. 6, item 400); a first magnetic field generating conductor which, in response to the first negative feedback current output by the first differential amplifier, applies a second magnetic field to the first and second magnetic detecting elements to cancel out the first magnetic field detected by the first and second magnetic detecting elements (see Ogawa Fig. 6, item 100 and paragraph [0050] “conductor 100 which generates a feedback current magnetic field in a direction opposite to that of the detection magnetic field changed by the magnetic body in the first to the forth magnetoresistive effect elements”); comprising a magnetic body which changes direction of the first magnetic field to be detected so that the first magnetic field has magnetic field components opposite to each other at the 
Ogawa does not disclose a bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to magnitude of the predetermined directional component; and a second magnetic field generating conductor which, in response to the second negative feedback current, applies a correcting magnetic field to the first and second magnetic detecting elements, wherein a total of the predetermined directional component of the bias magnetic field and the a predetermined directional component of the correcting magnetic field at positions of the first and second magnetic detecting elements is substantially constant; and the bias magnetic field detecting means detects the bias magnetic field by a current flowing through the first and second magnetic detecting elements; wherein the bias magnetic field detecting means outputs the second negative feedback current so that a current flowing through the first and second magnetic detecting elements becomes a reference value.
 	Nagaishi discloses a bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to magnitude of the predetermined directional component (see Nagaishi Fig. 1, item 1); and a second magnetic field generating conductor which, in response to the second negative feedback current, applies a correcting magnetic field to the first and second magnetic detecting elements (see Nagaishi Fig. 1, item 3), wherein a total of the predetermined directional component of the bias magnetic field and the a predetermined directional component of the correcting magnetic field at positions of the first and second magnetic 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sensor of Ogawa with bias magnetic field canceling circuity as taught by Nagaishi “in order to suppress the influence of such environmental magnetic noise” as taught by Nagaishi (see Nagaishi paragraph [0022]).

	Regarding claims 3 and 4-7, Ogawa discloses a magnetic sensor comprising: a magnetic detecting unit including first and second magnetic detecting elements to which a first magnetic field to be detected is applied (see Ogawa Fig. 6, items 10-40); a first differential amplifier into which an output voltage of the magnetic detecting unit is input and which outputs a first negative feedback current (see Ogawa Fig. 6, item 400); a first magnetic field generating conductor which, in response to the first negative feedback current output by the first differential amplifier, applies a second magnetic field to 
Ogawa does not disclose a bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to magnitude of the predetermined directional component; and a second magnetic field generating conductor which, in response to the second negative feedback current, applies a correcting magnetic field to the first and second magnetic detecting elements to cancel the bias magnetic field at the positions of the first and second magnetic detecting elements; and the bias magnetic field detecting means detects the bias magnetic field by a current flowing through the first and second magnetic detecting elements; wherein the bias magnetic field detecting means outputs the second negative feedback current so that a current flowing through the first and second magnetic detecting elements becomes a reference value.
 	Nagaishi discloses a bias magnetic field detecting means which detects a predetermined directional component of a bias magnetic field applied to the first and second magnetic detecting elements and outputs a second negative feedback current corresponding to magnitude of the predetermined directional component (see Nagaishi Fig. 1, item 1); and a second magnetic field 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the sensor of Ogawa with bias magnetic field canceling circuity as taught by Nagaishi “in order to suppress the influence of such environmental magnetic noise” as taught by Nagaishi (see Nagaishi paragraph [0022]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        3/2/2021